Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 06, 2020

The Court of Appeals hereby passes the following order:

A20D0295. BRIAN ROSS v. GARY LESHAW et al.

      This case began as a dispossessory action in magistrate court filed by Prestige
Home Investments, LLC (“Prestige”) against Brian Ross and “All Other Occupants.”
Following the magistrate court’s grant of a writ of possession, Ross filed a “Petition
for Writ of Certiorari,” in superior court. On January 30, 2020, the superior court
entered an order which affirmed the magistrate court’s judgment, denied Ross’s
petition for certiorari, granted a writ of possession in favor of Prestige, and ordered
Ross “and All Others” to pay rent into the superior court’s registry in the event of an
appeal. On February 7, 2020, Ross filed his application for discretionary appeal. We
lack jurisdiction.
      An application for discretionary review generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Radio Sandy Springs v. Allen Road Joint Venture, 311
Ga. App. 334, 335 (715 SE2d 752) (2011). Under OCGA § 44-7-56, appeals in
dispossessory actions must be filed within seven days of the date the order was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). Ross’s application seeking to appeal the superior court’s order in this
dispossessory action is untimely, as it was filed eight days after entry of the order.
      Accordingly, this untimely application for discretionary review is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/06/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.